DETAILED ACTION
This is in response to the applicant’s communication filed on 22 June 2022 wherein:
Claims 1, 3-6, 8-11, and 13-15 are currently pending; 
Claims 2, 7, and 12 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  the phrase “included in per predetermined area” does not make grammatical sense.  Examiner suggests amending the claim to state “included in a predetermined area” or “included in the predetermined area” as appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claims 6 and 11 recite an apparatus and a computer-readable recording medium, respectively, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of calculating, a first number of first trees, which each has a first tree age of a first time period and is determined to have a first tree hole to be used as a nest hole by first tree mammals, included in per predetermined area; calculating a percentage of second trees, which each has a second tree age of a second time period longer than the first time period and determined to have a second tree hole larger than the first tree hole and to be used as a nest hole by second tree mammals larger than the first tree animals; and determining, according to a neck diameter of a target tree mammal, the first number of the first trees, a second number of third trees, which each has a third tree age between the first time period and the second time period, included in per the predetermined area and the percentage of the second trees whether or not the target tree mammal is inhabitable in a target region are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting the “computer,” (claim 1), “memory” and “processor” (claim 6) and “computer-readable recording medium” (claim 11), nothing in the claim elements precludes the claims from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Examiner notes that a person could walk around an area and count the number of trees that are inhabitable for a particular type of animal and then determine, using pencil and paper, or simply mental calculations, whether the area is suitable as a habitat for that type of animal.  Accordingly, the claim recites an abstract idea.

Also, the limitations of calculating, a first number of first trees, which each has a first tree age of a first time period and is determined to have a first tree hole to be used as a nest hole by first tree mammals, included in per predetermined area; calculating a percentage of second trees, which each has a second tree age of a second time period longer than the first time period and determined to have a second tree hole larger than the first tree hole and to be used as a nest hole by second tree mammals larger than the first tree animals; and determining, according to a neck diameter of a target tree mammal, the first number of the first trees, a second number of third trees, which each has a third tree age between the first time period and the second time period, included in per the predetermined area and the percentage of the second trees whether or not the target tree mammal is inhabitable in a target region are processes that, under their broadest reasonable interpretation, are considered mathematical concepts, in the form of a mathematical relationship, mathematical formulas or equations, and/or mathematical calculations.  It is important to note that a mathematical concept need not be expressed in mathematical symbols.  See MPEP 2106.04(a).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a “computer,” (claim 1), “memory” and “processor” (claim 6) and “computer-readable recording medium” (claim 11).  The computer and components are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, with regard to the mental process grouping, the “calculating” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the calculating and determining steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “calculating” limitations) as WURC (see 2106.05(d), identifying performing repetitive calculations as WURC, as recognized by Flook).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 3-5, 8-10, and 13-15 merely add further details of the abstract steps/elements recited in claims 1, 6, and 11 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 3-5, 8-10, and 13-15 are also non-statutory subject matter.

Dependent claims 2-5, 7-10, and 12-15 further limits the abstract idea by providing additional limitations regarding the calculating and determining steps, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

At the outset, Examiner notes that the independent claims as amended seem to be directed to capturing Fig. 9, and the claims are interpreted in light of the entirety of the Specification, but with particular attention to Fig. 9.

Claims 1, 6, and 11 state, “which each has a first tree age of a first time period” and “which each has a second tree age of a second time period longer than the first time period” and “which each has a third tree age between the first time period and the second time period,” which is confusing.  Since age is in years, such as 3 years or 30 years, but a time period is a range of years, such as 2001-2002, it is unclear how an age can be “of a time period.”  Examiner interprets this to mean that each tree has an age in a particular age range.  So, for example, Examiner interprets the first limitation “calculating, by a computer, a first number of first trees, which each has a first tree age of a first time period and is determined to have a first tree hole to be used as a nest hole by first tree mammals, included in per predetermined area” to mean “calculating, by a computer, a first number of first trees in a predetermined area, where each first tree has a first tree age in a first age range and is determined to have a first tree hole used as a nest hole by first tree mammals.”  Examiner suggests Applicant amend the first limitation accordingly.  

Claims 1, 6, and 11 state, “which each has” several times in the claims.  It is unclear what “each” refers to in the phrase.  Examiner suggests amending the claims to clarify this.  Examiner notes the suggested amendment for the first limitation, above, has considered this.

Claims 1, 6, and 11 state, “calculating a percentage of second trees” which is unclear.  The percentage of trees cannot be calculated when the denominator is not known.  In other words, it is not clear whether the percentage is of second trees in the predetermined area, or in some other area.  Examiner suggests clarifying this limitation to indicate that it is a percentage of second tress in the predetermined area.

Claims 1, 6, and 11 state, “determining . . . whether or not the target tree mammal is inhabitable in a target region” which is confusing.  As written, this limitation indicates the determination is directed to whether the tree mammal, itself, may be inhabited (for example, whether lice or other insects could inhabit the tree mammal).  When read in light of the Specification, however, the determination seems to be directed to whether the target area is suitable for being inhabited by the tree mammal.  For purposes of examination, Examiner will interpret the claims to mean that the determination is whether the target tree mammal inhabits the target region.  Examiner suggests amending the claims accordingly.

Claims 1, 6, and 11 state, “determining . . . whether or not the target tree mammal is inhabitable in a target region” which is confusing.  In the previous limitations, reference is made to a “predetermined area” and it is not clear how the target region relates to the predetermined area.  In light of the Specification and the dependent claims (at least claim 2 refers to the target region), Examiner thinks Applicant is referring to the same area and suggests Applicant amend the claims accordingly.  

The remaining claims are rejected as dependent on claim 1, 6, or 11.

EXAMINER NOTE: 
No cited references disclose claim 1 as amended: a habitat determination method comprising: calculating, by a computer, a first number of first trees, which each has a first tree age of a first time period and is determined to have a first tree hole to be used as a nest hole by first tree mammals, included in per predetermined area; calculating a percentage of second trees, which each has a second tree age of a second time period longer than the first time period and determined to have a second tree hole larger than the first tree hole and to be used as a nest hole by second tree mammals larger than the first tree animals; and determining, according to a neck diameter of a target tree mammal, the first number of the first trees, a second number of third trees, which each has a third tree age between the first time period and the second time period, included in per the predetermined area and the percentage of the second trees whether or not the target tree mammal is inhabitable in a target region.   Claims 6 and 11 are similar to claim 1.

Response to Arguments
Claim Rejections under 35 USC 101
Applicant argues only that the subject matter of amended claim 1, namely, “whether or not the target tree mammal is inhabitable is decided according to a neck diameter of a target tree mammal, the first number of the first trees, a second number of third trees, which each has a third tree age between the first time period and the second time period, included in per the predetermined area and the percentage of the second trees” provide additional elements that are “sufficient to amount to significantly more than the judicial exception.”  Remarks 8.  Examiner respectfully disagrees.  Examiner notes that the argued limitations are part of the abstract idea and are not an additional element.  Further, when evaluating whether additional elements amount to significantly more than the abstract idea, there are a number of considerations, including improvement to the functioning of a computer, improvement to another technology or technical field, and other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.  None of these considerations apply to the claims.  

Claim Rejections under 35 USC 112
Applicant states only that the claims have been amended.  Examiner notes that the rejection has been adjusted in response to the amendments.

Claim Rejections under 35 USC 102/103
Withdrawn, in light of Applicant’s amendments.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
DeGraaf, Richard M. Managing cavity trees for wildlife in the Northeast. Vol. 101. US Department of Agriculture, Forest Service, Northeastern Forest Experiment Station, 1985.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689